NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROBERT L. LEONHARDT,
Claimant-Appellant, 4
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011_7095 `
Appeal from the United StateS Court of AppealS for
Veterans C1ain:1S in case no. 09-16-68, Judge Robert N.
Davis.
ON MOTION
ORDER
Upon consideration of Robert L. Le0nhardt’s motion
for a 45-day extension of tiIne, until Ju1y 7, 2011, to Ele
his brief,
IT IS ORDERED THATI
The motion is granted

LEONHARDT V. DVA 2
FOR THE CoURT
 2 0  /S/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Virginia A. Girard-Brady, ESq. 0
S
M1che1le R. M1Iberg, Esq. g,g1ggg¥§grFgg
HAY 2 9 2011
.Wl HURBA|.Y
aim
la